         Case 2:20-cv-08223-VBF-PVC Document 26 Filed 02/08/21 Page 1 of 3 Page ID #:218




              1 HANSON BRIDGETT LLP
                RAFFI ZEROUNIAN, SBN 236388
              2 rzerounian@hansonbridgett.com
                JUSTIN P. THIELE, SBN 311787
              3 Jthiele@hansonbridgett.com
                777 S. Figueroa Street, Suite 4200
              4 Los Angeles, California 90017
                Telephone: (213) 395-7620
              5 Facsimile: (213) 395-7615
              6 Attorneys for Defendant S.C. Cramele
                Recas, S.A.
              7
              8                          UNITED STATES DISTRICT COURT
              9         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
             10
             11 VAMPIRE FAMILY BRANDS, LLC,                         Case No. 2:20-cv-8223
             12                Plaintiff,                           Stipulation to Extend Time to
                                                                    Respond to Initial Complaint By
             13        v.                                           Not More Than 30 Days (L.R. 8-3)
             14 S.C. CRAMELE RECAS, S.A., TRI-                      Judge: Hon. Valerie Fairbank
                VIN IMPORTS, INC., and DOES 1-
             15 12,                                                 Complaint served: Nov. 18, 2020
                                                                    Current response date: Feb. 9, 2021
             16                Defendants.                          New response date: Feb. 19, 2021
             17
             18        Pursuant to Local Rule 8-3, Plaintiff Vampire Family Brands, LLC
             19 (“Vampire”) and Defendant S.C. Cramele Recas, S.A. (“Cramele Recas”)
             20 jointly stipulate to extend Defendant’s time to respond to Plaintiff’s initial
             21 Complaint (Dkt. No. 1) by 10 days, to February 19, 2021. The current
             22 response date for Cramele Recas to respond to the initial Complaint is
             23 February 9, 2021. This Stipulation is the parties’ first stipulation for extension
             24 of time to respond to the initial Complaint. This stipulation, together with any
             25 prior stipulations, will not extend Cramele Recas’s time to respond to the
             26 initial Complaint by more than 30 cumulative days.
             27
             28
                                                                                                   Case No. 2:20-cv-8223
17263003.1            Stipulation to Extend Time to Respond to Initial Complaint By Not More Than 30 Days (L.R. 8-3)
         Case 2:20-cv-08223-VBF-PVC Document 26 Filed 02/08/21 Page 2 of 3 Page ID #:219




              1 DATED: February 8, 2021                                   Respectfully submitted,
              2
                                                                          HANSON BRIDGETT LLP
              3
              4
              5                                                     By:         /s/ Raffi Zerounian
              6                                                           RAFFI ZEROUNIAN
                                                                          JUSTIN P. THIELE
              7                                                           Attorneys for Defendant S.C.
              8                                                           Cramele Recas, S.A.

              9
                  DATED: February 8, 2021                                 Respectfully submitted,
             10
             11
             12
             13                                                     By:          /s/ David A. Randall
                                                                          Michael Machat, Esq. (SBN
             14                                                           109475)
             15                                                           michael@machatlaw.com
                                                                          MACHAT & ASSOCIATES, P.C.
             16                                                           8730 W. Sunset Blvd., Suite 250
             17                                                           West Hollywood, California 90069
                                                                          Tel.: (310) 860-1833
             18
             19                                                           David A. Randall (SBN 156722)
                                                                          dave@hdmnlaw.com
             20                                                           Ehab Samuel (SBN 228296)
             21                                                           esamuel@hdmnlaw.com
                                                                          HACKLER DAGHIGHIAN
             22                                                           MARTINO & NOVAK P.C.
             23                                                           10900 Wilshire Blvd., Suite 300
                                                                          Los Angeles, CA 90024
             24                                                           Tel.: (310) 887-1333
             25                                                           Fax: (310) 887-1334
             26                                                           Attorneys for Plaintiff
             27                                                           Vampire Family Brands, LLC
             28

                                                                     -2-                           Case No. 2:20-cv-8223
17263003.1            Stipulation to Extend Time to Respond to Initial Complaint By Not More Than 30 Days (L.R. 8-3)
         Case 2:20-cv-08223-VBF-PVC Document 26 Filed 02/08/21 Page 3 of 3 Page ID #:220




              1        Pursuant to Local Rule 5-4.3.4(a)(2)(i), I attest that all other signatories
              2 listed, and on whose behalf the filing is submitted, concur in the filing of this
              3 stipulation and have authorized the filing of this stipulation.
              4
                  DATED: February 8, 2021                                 Respectfully submitted,
              5
              6                                                           HANSON BRIDGETT LLP
              7
              8
                                                                    By:         /s/ Raffi Zerounian
              9                                                           RAFFI ZEROUNIAN
             10                                                           JUSTIN P. THIELE
                                                                          Attorneys for Defendant S.C.
             11                                                           Cramele Recas, S.A.
             12
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28

                                                                     -3-                           Case No. 2:20-cv-8223
17263003.1            Stipulation to Extend Time to Respond to Initial Complaint By Not More Than 30 Days (L.R. 8-3)
